illDETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because according to MPEP 2106.03, the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. The claimed “non-transitory recording medium” of claim 20 does not fall in any of the four categories mentioned. A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps, and although claim 20 has instructions, “non-transitory recording medium” itself is not a process. A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices and this category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result, and claim 20 does not have any mechanical device part. The “non-transitory recording medium” of claim 20 is not a "a tangible article that is given a new form, quality, property, or combination through man-made or artificial means” therefore is doesn’t fall in the manufacture category. Also, a composition of matter is a "combination of two or more substances and includes all composite articles,” which the “non-transitory medium” claim 20 does not fall within. Therefore, claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and does not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. ("Implementing Document Imaging and Capture Solutions with IBM Datacap", October 2015), hereinafter referred to as Chen.

Regarding Claim 1
Chen discloses an information processing system (Fig. 8-1 (p. 175), A simple IBM Datacap architecture) comprising circuitry (Fig. 8-1 (p. 175), shows desktop computer which has circuitry) configured to 
cause a terminal apparatus (Fig. 8-1 (p. 175) , A simple IBM Datacap architecture, Section 3.2.1, user clients ) to display a setting screen (Section 4.2.6 (p.96), “Datacap displays the document processing capabilities as a web service. The web service can run the background document processing tasks. This method is used by software applications that need to process documents.”, Fig. 1-5 (p. 20)) for setting an extraction area for extracting (Section 1.5.1 (p.17), “Datacap applications apply various technologies to locate, extract, and validate data from several forms, including health claims and tax returns. This function also applies to unstructured and semistructured forms, such as invoices, shipping bills, and explanations of benefits.”, Fig. 1-5 (p. 20), the red zonal highlight area on the left is the extraction area) , from a tabular image (Fig. 1-5 (p. 20), tabular image which is an invoice), an item value for each of one or more extraction target items (Fig. 1-5 (p. 20), the items on the right side of the window are the extraction target items, “Sales” is one of the example and the item value “27.68” was extracted from the invoice on the left side of the window, Section 2.3.2 (p.36), “Recognizing the data from the zones of interest on images and writing them to the fields of the Document Hierarchy”) , the setting screen displaying (Fig. 1-5 (p. 20), example of a setting screen), on the tabular image (Fig. 1-5 (p. 20), tabular image which is an invoice), an extraction guide (Fig. 1-5 (p. 20), the red highlight on the invoice is the extraction guide to extract the item value of “27.68”, Section 5.3.4 (p.122), Extracting data from the images using Zonal method, “You define a zone, and whatever is in that zone gets populated in the field.”) representing the extraction area according to each of the one or more extraction target items (Fig. 1-5 (p. 20), the items on the right side of the window are the extraction target items, “Sales” is one of the example and the item value “27.68” was extracted from the invoice on the left side of the window using the zonal method which can be seen as the red highlight, Section 5.3.4 (p.122), Extracting data from the images using Zonal method, “zonal techniques can be used to extract the data in a specific way. For example, the TOTAL field can be set to recognize hand printed characters; consider only numeric digits; and look for nine character positions. This gives you much better results than simply recognizing the zone without the additional information provided.”), and 
receive an operation (p.81, “, all user-attended functions of the typical Datacap process can be performed through a browser”) of setting a position of the extraction guide (Section 5.3.2, (p.124), Extracting data from the images using Zonal method, “Zonal data is considered the best extraction method. You know exactly where the data you are trying to extract is located, and, knowing that position, you can be specific about how that area of the form is recognized.” and “You define a zone, and whatever is in that zone gets populated in the field.”, so the user gets an operation to define the zone or set the position of the zone in the document) on the setting screen (Section 4.2.6 (p.96), “Datacap displays the document processing capabilities as a web service. The web service can run the background document processing tasks. This method is used by software applications that need to process documents.”, Fig. 1-5 (p. 20)).

Regarding Claim 2 
Chen discloses the information processing system of claim 1 (Fig. 8-1 (p. 175), A simple IBM Datacap architecture), wherein the circuitry (Fig. 8-1 (p. 175), shows desktop computer which has circuitry) receives an operation (p.81, “, all user-attended functions of the typical Datacap process can be performed through a browser”) of specifying an extraction target item out of the one or more extraction target items on the setting screen (Fig. 1-5 (p. 20), the taxt_type “Sales” is the extraction target item which is highlighted among the other extraction target items on the screen), and causes the terminal apparatus (Fig. 8-1 (p. 175) , A simple IBM Datacap architecture, Section 3.2.1, user clients) to display the extraction guide representing the extraction area according to the specified extraction target item (Fig. 1-5 (p. 20), the taxt_type “Sales” is the extraction target item which is highlighted among the other extraction target items on the screen, the extraction guide is the red zonal highlight on the left of the window, the value represents the “Sales” which is the specified extraction target item).

Regarding Claim 3 
Chen discloses the information processing system of claim 1 (Fig. 8-1 (p. 175), A simple IBM Datacap architecture), wherein the circuitry (Fig. 8-1 (p. 175), shows desktop computer which has circuitry) causes the terminal apparatus (Fig. 8-1 (p. 175) , A simple IBM Datacap architecture, Section 3.2.1, user clients) to display the extraction guide representing the extraction area to extract an item name and the item value for each of the one or more extraction target items (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time” and the extraction target item on the right side of the window is “Frequency”), the extraction area including an area of the item name and an area of the item value associated with each other (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time”, “Frequency and “One Time” are associated with each other) for each of the one or more extraction target items (Fig. 1-6 (p. 22), another example of the user interface where the extraction target item on the right side of the window is “Frequency”, it is selected among the other extraction target items such as “EndDate” and “PledgeAmount”).

Regarding Claim 4
Chen discloses the information processing system of claim 3 (Fig. 8-1 (p. 175), A simple IBM Datacap architecture), wherein the tabular image is an image of a description section of a ledger sheet image (Fig. 1-5 (p. 20) and Fig. 1-6 (p. 22) are both examples of the user interface of the system and for Fig. 1-5, the document or tabular image is an invoice or ledger sheet image which consist of a table with rows and columns), and wherein the item name corresponds to a description item name included in the description section, and the item value corresponds to a value of a description item represented by the description item name (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time”, “Frequency and “One Time” are associated with each other).

Regarding Claim 5
Chen discloses the information processing system of claim 4 (Fig. 8-1 (p. 175), A simple IBM Datacap architecture), wherein in response to receipt of an instruction to extract the description item name and the value of the description item from the description section (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time”, “Frequency and “One Time” are being extracted)., the circuitry extracts (Fig. 8-1 (p. 175), shows desktop computer which has circuitry), from the image of the description section (Fig. 1-6 (p. 22), Fig. 2-10 (p.49)), a first keyword in an area of the description item name in the extraction area and a second keyword in an area of the value of the description item in the extraction area (Fig. 1-6 (p. 22), Fig. 2-10 (p.49), Section 2.3.6 (p.50), “Datacap provides flexibility to address these cases. When configuring the zones and fields, you define a parent field (for example, “Frequency”) as an OMR group and subfields (for example, “One Time,” “Monthly,” “Quarterly,” and “Annual”) to host options that belong together. You also specify in the parent field the number of options and whether multiple ones can be selected.”, the first keyword is “Frequency” and the second keyword” is “One Time” as seen in Fig. 1-6) , and associates the first keyword and the second keyword with each other (Section 2.3.6 (p.50), define a parent field (for example, “Frequency”) as an OMR group and subfields (for example, “One Time,” “Monthly,” “Quarterly,” and “Annual”) to host options that belong together”).

Regarding Claim 6
Chen discloses the information processing system of claim 4 (Fig. 8-1 (p. 175), A simple IBM Datacap architecture), wherein the circuitry (Fig. 8-1 (p. 175), shows desktop computer which has circuitry) generates description definition information in which information representing a position of an area of the description item name in the image of the description section is associated with a keyword in the area of the description item name (Section 2.3.6 (p.51), “zone positions need to be reliable across documents of a given type. They are stored in Datacap as part of the fingerprint to delineate the parts of the image where the recognition needs to take place.”, Fig. 2-11 (p.50), the description item name is Medical Record # and the keyword is MREC 000100010, “a medical record number in a block of text that flows with the preceding text can be extracted by searching for the string Medical Record # and then navigating immediately to the right and capturing the actual number, as shown in Figure 2-11.”), and stores the generated description definition information in a memory (Section 2.3.6 (p.51), “zone positions need to be reliable across documents of a given type. They are stored in Datacap as part of the fingerprint to delineate the parts of the image where the recognition needs to take place.”).

Regarding Claim 10
Chen discloses the information processing system of claim 1 (Fig. 8-1 (p. 175), A simple IBM Datacap architecture) comprising: a server including the circuitry (Section 2.3.2 (p.36), “The first task in a Datacap process creates a batch, or more concretely, a working directory on the Datacap file server where all the images produced by a particular input channel are stored and processed together.”, Fig. 8-1 (p. 175), A simple IBM Datacap architecture, Datacap Server which has circuitry); and the terminal apparatus (Fig. 8-1 (p. 175) , A simple IBM Datacap architecture, Section 3.2.1, user clients, the CPU has circuitry) including a display (Fig. 2-17 (p.60), “displays the jobs of the application at various stages of execution”, examples of the display screen), wherein the circuitry of the server (Section 2.3.2 (p.36), “The first task in a Datacap process creates a batch, or more concretely, a working directory on the Datacap file server where all the images produced by a particular input channel are stored and processed together.”, Fig. 8-1 (p. 175), A simple IBM Datacap architecture, Datacap Server which has circuitry) transmits (Fig. 8-1 (p. 175), A simple IBM Datacap architecture, Section 2.3.2 (p. 37), “Datacap provides a Verify task that can be run in the web or thick clients for this purpose” Datacap server and user client are in communication to each other), to the terminal apparatus (Fig. 8-1 (p. 175) , A simple IBM Datacap architecture, Section 3.2.1, user clients, the CPU has circuitry), an instruction to display the setting screen (Section 2.5.3 (p. 60), “You log in to the Datacap server and select among the applications you have been given access to. Depending on the permission settings of the application, you are automatically presented with the next pending task or with a Task List (Figure 2-17) that displays the jobs of the application at various stages of execution, allowing you to pick”, the jobs are the instructions that are displayed on the screen), and receives, from the terminal apparatus (Fig. 8-1 (p. 175) , A simple IBM Datacap architecture, Section 3.2.1, user clients, the CPU has circuitry), information representing an operation performed on the setting screen (Section 2.5.3 (p.60),”When selecting a job, you can start the next pending task associated with it or directly run a specific task by using the Task Shortcuts list that appears on the left side, under each application. A job typically starts with a scan or import task and progresses according to the Datacap workflow defined for the application, with “foreground” (user) tasks, such as Classify or Fix-up, presented to the user and background tasks, such as clean-up and classification, automatically run by the Rulerunner process. However, when developing and testing your application, you can stop the Rulerunner and have the Datacap Desktop run one task at a time, manually, by simply selecting and double-clicking the job in the Task List.”, the user or viewer can do the jobs that was listed on the screen and the server receives it)  and wherein the terminal apparatus displays the setting screen on the display in accordance with the instruction received from the server (Fig. 1-5 (p. 20), example of a setting screen which has a Demo Verify Task/job which can be seen on Fig. 2-17 (p.60)).

Regarding Claim 11
Chen discloses an information processing method (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”) comprising: displaying (Section 4.2.6 (p.96), “Datacap displays the document processing capabilities as a web service. The web service can run the background document processing tasks. This method is used by software applications that need to process documents.”, Fig. 1-5 (p. 20)) , on a display (Fig. 1-5 (p. 20), a setting screen for setting an extraction area for extracting (Section 1.5.1 (p.17), “Datacap applications apply various technologies to locate, extract, and validate data from several forms, including health claims and tax returns. This function also applies to unstructured and semistructured forms, such as invoices, shipping bills, and explanations of benefits.”, Fig. 1-5 (p. 20), the red zonal highlight area on the left is the extraction area), from a tabular image (Fig. 1-5 (p. 20), tabular image which is an invoice), an item value for each of one or more extraction target items (Fig. 1-5 (p. 20), the items on the right side of the window are the extraction target items, “Sales” is one of the example and the item value “27.68” was extracted from the invoice on the left side of the window, Section 2.3.2 (p.36), “Recognizing the data from the zones of interest on images and writing them to the fields of the Document Hierarchy”), the setting screen displaying (Fig. 1-5 (p. 20), example of a setting screen), on the tabular image (Fig. 1-5 (p. 20), tabular image which is an invoice), an extraction guide representing the extraction area (Fig. 1-5 (p. 20), the red highlight on the invoice is the extraction guide to extract the item value of “27.68”, Section 5.3.4 (p.122), Extracting data from the images using Zonal method, “You define a zone, and whatever is in that zone gets populated in the field.”) according to each of the one or more extraction target items (Fig. 1-5 (p. 20), the items on the right side of the window are the extraction target items, “Sales” is one of the example and the item value “27.68” was extracted from the invoice on the left side of the window using the zonal method which can be seen as the red highlight, Section 5.3.4 (p.122), Extracting data from the images using Zonal method, “zonal techniques can be used to extract the data in a specific way. For example, the TOTAL field can be set to recognize hand printed characters; consider only numeric digits; and look for nine character positions. This gives you much better results than simply recognizing the zone without the additional information provided.”); and receiving an operation (p.81, “, all user-attended functions of the typical Datacap process can be performed through a browser”) of setting a position of the extraction guide (Section 5.3.2, (p.124), Extracting data from the images using Zonal method, “Zonal data is considered the best extraction method. You know exactly where the data you are trying to extract is located, and, knowing that position, you can be specific about how that area of the form is recognized.” and “You define a zone, and whatever is in that zone gets populated in the field.”, so the user gets an operation to define the zone or set the position of the zone in the document) on the setting screen (Section 4.2.6 (p.96), “Datacap displays the document processing capabilities as a web service. The web service can run the background document processing tasks. This method is used by software applications that need to process documents.”, Fig. 1-5 (p. 20)).

Regarding Claim 12
Chen discloses the information processing method of claim 11 (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”), further comprising: receiving an operation (p.81, “, all user-attended functions of the typical Datacap process can be performed through a browser”) of specifying an extraction target item out of the one or more extraction target items on the setting screen (Fig. 1-5 (p. 20), the taxt_type “Sales” is the extraction target item which is highlighted among the other extraction target items on the screen), and causes the terminal apparatus (Fig. 8-1 (p. 175) , A simple IBM Datacap architecture, Section 3.2.1, user clients) to display the extraction guide representing the extraction area according to the specified extraction target item (Fig. 1-5 (p. 20), the taxt_type “Sales” is the extraction target item which is highlighted among the other extraction target items on the screen, the extraction guide is the red zonal highlight on the left of the window, the value represents the “Sales” which is the specified extraction target item).

Regarding Claim 13
Chen discloses the information processing method of claim 11 (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”), wherein the displaying includes displaying the extraction guide representing the extraction area (Fig. 1-5 (p. 20), the red highlight on the invoice is the extraction guide to extract the item value of “27.68”, Section 5.3.4 (p.122), Extracting data from the images using Zonal method, “You define a zone, and whatever is in that zone gets populated in the field.”) to extract an item name and the item value for each of the one or more extraction target items (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time” and the extraction target item on the right side of the window is “Frequency”), the extraction area including an area of the item name and an area of the item value associated with each other (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time”, “Frequency and “One Time” are associated with each other) for each of the one or more extraction target items (Fig. 1-6 (p. 22), another example of the user interface where the extraction target item on the right side of the window is “Frequency”, it is selected among the other extraction target items such as “EndDate” and “PledgeAmount”).
 
Regarding Claim 14
Chen discloses the information processing method of claim 13 (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”), wherein the tabular image is an image of a description section of a ledger sheet image (Fig. 1-5 (p. 20) and Fig. 1-6 (p. 22) are both examples of the user interface of the system and for Fig. 1-5, the document or tabular image is an invoice or ledger sheet image which consist of a table with rows and columns), and wherein the item name corresponds to a description item name included in the description section, and the item value corresponds to a value of a description item represented by the description item name (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time”, “Frequency and “One Time” are associated with each other).

Regarding Claim 15
Chen discloses the information processing method of claim 14 (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”), further comprising: in response to receipt of an instruction to extract the description item name and the value of the description item from the description section (Fig. 1-6 (p. 22), another example of the user interface where the extraction guide is the highlighted zone on the left of the window, the extraction guide includes both the item name which is “Frequency” and the item value which is “One Time”, “Frequency and “One Time” are being extracted), extracting, from the image of the description section (Fig. 1-6 (p. 22), Fig. 2-10 (p.49)), a first keyword in an area of the description item name in the extraction area (Fig. 1-6 (p. 22), Fig. 2-10 (p.49), Section 2.3.6 (p.50), “Datacap provides flexibility to address these cases. When configuring the zones and fields, you define a parent field (for example, “Frequency”) as an OMR group and subfields (for example, “One Time,” “Monthly,” “Quarterly,” and “Annual”) to host options that belong together. You also specify in the parent field the number of options and whether multiple ones can be selected.”, the first keyword is “Frequency” and the second keyword” is “One Time” as seen in Fig. 1-6) and a second keyword in an area of the value of the description item in the extraction area (Fig. 1-6 (p. 22), Fig. 2-10 (p.49), Section 2.3.6 (p.50), “Datacap provides flexibility to address these cases. When configuring the zones and fields, you define a parent field (for example, “Frequency”) as an OMR group and subfields (for example, “One Time,” “Monthly,” “Quarterly,” and “Annual”) to host options that belong together. You also specify in the parent field the number of options and whether multiple ones can be selected.”, the first keyword is “Frequency” and the second keyword” is “One Time” as seen in Fig. 1-6); and associating the first keyword and the second keyword with each other (Section 2.3.6 (p.50), define a parent field (for example, “Frequency”) as an OMR group and subfields (for example, “One Time,” “Monthly,” “Quarterly,” and “Annual”) to host options that belong together”). 

Regarding Claim 16
Chen discloses the information processing method of claim 14 (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”), further comprising: generating description definition information in which information representing a position of an area of the description item name in the image of the description section is associated with a keyword in the area of the description item name (Section 2.3.6 (p.51), “zone positions need to be reliable across documents of a given type. They are stored in Datacap as part of the fingerprint to delineate the parts of the image where the recognition needs to take place.”, Fig. 2-11 (p.50), the description item name is Medical Record # and the keyword is MREC 000100010, “a medical record number in a block of text that flows with the preceding text can be extracted by searching for the string Medical Record # and then navigating immediately to the right and capturing the actual number, as shown in Figure 2-11.”); and storing the generated description definition information in a memory (Section 2.3.6 (p.51), “zone positions need to be reliable across documents of a given type. They are stored in Datacap as part of the fingerprint to delineate the parts of the image where the recognition needs to take place.”).

Regarding Claim 20
Chen discloses the a non-transitory recording medium storing (Section 8.1.2 (p.175), “Datacap Rulerunner Server is a 32-bit application and, therefore, is restricted to 2-4 GB of addressable memory.”) a plurality of instructions (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”) which, when executed by one or more processors (Section 8.1.2 (p.175), “use multi-core processors”), cause the processors (Section 8.1.2 (p.175), “use multi-core processors”) to perform an image processing method (Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”) comprising: displaying (Section 4.2.6 (p.96), “Datacap displays the document processing capabilities as a web service. The web service can run the background document processing tasks. This method is used by software applications that need to process documents.”, Fig. 1-5 (p. 20)) , on a display (Fig. 1-5 (p. 20), a setting screen for setting an extraction area for extracting (Section 1.5.1 (p.17), “Datacap applications apply various technologies to locate, extract, and validate data from several forms, including health claims and tax returns. This function also applies to unstructured and semistructured forms, such as invoices, shipping bills, and explanations of benefits.”, Fig. 1-5 (p. 20), the red zonal highlight area on the left is the extraction area), from a tabular image (Fig. 1-5 (p. 20), tabular image which is an invoice), an item value for each of one or more extraction target items (Fig. 1-5 (p. 20), the items on the right side of the window are the extraction target items, “Sales” is one of the example and the item value “27.68” was extracted from the invoice on the left side of the window, Section 2.3.2 (p.36), “Recognizing the data from the zones of interest on images and writing them to the fields of the Document Hierarchy”), the setting screen displaying (Fig. 1-5 (p. 20), example of a setting screen), on the tabular image (Fig. 1-5 (p. 20), tabular image which is an invoice), an extraction guide representing the extraction area (Fig. 1-5 (p. 20), the red highlight on the invoice is the extraction guide to extract the item value of “27.68”, Section 5.3.4 (p.122), Extracting data from the images using Zonal method, “You define a zone, and whatever is in that zone gets populated in the field.”) according to each of the one or more extraction target items (Fig. 1-5 (p. 20), the items on the right side of the window are the extraction target items, “Sales” is one of the example and the item value “27.68” was extracted from the invoice on the left side of the window using the zonal method which can be seen as the red highlight, Section 5.3.4 (p.122), Extracting data from the images using Zonal method, “zonal techniques can be used to extract the data in a specific way. For example, the TOTAL field can be set to recognize hand printed characters; consider only numeric digits; and look for nine character positions. This gives you much better results than simply recognizing the zone without the additional information provided.”); and receiving an operation (p.81, “, all user-attended functions of the typical Datacap process can be performed through a browser”) of setting a position of the extraction guide (Section 5.3.2, (p.124), Extracting data from the images using Zonal method, “Zonal data is considered the best extraction method. You know exactly where the data you are trying to extract is located, and, knowing that position, you can be specific about how that area of the form is recognized.” and “You define a zone, and whatever is in that zone gets populated in the field.”, so the user gets an operation to define the zone or set the position of the zone in the document) on the setting screen (Section 4.2.6 (p.96), “Datacap displays the document processing capabilities as a web service. The web service can run the background document processing tasks. This method is used by software applications that need to process documents.”, Fig. 1-5 (p. 20)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Middendorf et al. (US 10241992 B1), hereinafter referred to as Middendorf.

Regarding Claim 7
Chen discloses the information processing system of claim 3 (Chen, Fig. 8-1 (p. 175), A simple IBM Datacap architecture), wherein the circuitry (Chen, Fig. 8-1 (p. 175), shows desktop computer which has circuitry) receives an operation (Chen, p.81, “, all user-attended functions of the typical Datacap process can be performed through a browser”).

Chen does not expressly disclose receives an operation of moving, on the tabular image, a position of a column included in the extraction guide and associating the item name and the item value with each other.
	However, Middendorf teaches receives an operation of moving (Col 2, lines 12-13, “user selecting the user interface element displayed on the user device”), on the tabular image (Fig. 5B, document image 53) , a position of a column included in the extraction guide (Col 2, lines 14-23, “the client module running the local model of the table auto-completion algorithm is operable to analyze a portion of the table highlighted by the user on the user interface, the portion of the table highlighted by the user on the user interface defining initial coordinates on the user interface; determine a data point for each column of the database table using the initial coordinates; automatically extract data points thus determined from the table; enter the data points automatically extracted from the table into the plurality of columns of the database table”, the user highlights the portion of the table that is to be extracted so on Fig. 5B the highlighted portion 560 corresponds to the extraction guide, Col 11, lines 36-43, “the user can configure how many columns of data are to be captured from a document, what each column is to be called, what type of data each column is to capture, etc. In this example, the user only wants to capture two columns (elements 722, 724) and named them “Reference” and “Table.” These names can be given by the user to the table auto-completion algorithm as a scenario (which, in one embodiment, represents a custom project)”) and associating the item name and the item value with each other (Col 8, lines 54-56, “The client module is further operable to extract data points 562, 564 from table 535 and enter data points 562, 564 into database fields 526, 528 (315), as shown in FIG. 5B”, the database fields corresponds to item name and data points corresponds to item value, Col 8, lines 66-67, “the machine can learn what columns are (e.g., columns 522, 524), what they contain (e.g., data points 562, 564 in database fields 526, 528), what type of values (e.g., numbers, alphanumeric values, sizes, etc.), the relationships among the extracted data points, and so on”).
	Chen and Middendorf are both considered to be analogous to the claimed invention because they are in the same field of document data extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system as taught by Chen to incorporate the teachings of Middendorf of receiving an operation of moving, on the tabular image, a position of a column included in the extraction guide and associating the item name and the item value with each other. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to automatically, efficiently, and accurately acquire table data from massive amounts of documents in an enterprise (Middendorf, Col 1, lines 12-14).

Regarding Claim 8
Chen discloses the information processing system of claim 3 (Chen, Fig. 8-1 (p. 175), A simple IBM Datacap architecture).

Chen does not expressly disclose wherein the extraction guide includes a plurality of columns each associating the item name and the item value with each other, and wherein the circuitry causes the terminal apparatus to display the extraction guide with each of the plurality of columns in the extraction guide matching in width a corresponding one of a plurality of columns in a table represented by the tabular image.
	However, Middendorf teaches wherein the extraction guide includes a plurality of columns each associating the item name and the item value with each other (Fig. 5B, Col 2, lines 14-23, “the client module running the local model of the table auto-completion algorithm is operable to analyze a portion of the table highlighted by the user on the user interface”, the highlighted area 560 in Fig. 5B has a plurality of columns and it corresponds to the extraction guide, Col 8, lines 48-56, “the client module running the local model of the table auto-completion algorithm is operable to analyze portion 560 of table 535 highlighted by the user on user interface 500 (305) and determine, based on the initial coordinates defined by the user, that data points 562, 564 should be extracted (310). The client module is further operable to extract data points 562, 564 from table 535 and enter data points 562, 564 into database fields 526, 528 (315), as shown in FIG. 5B”, the data points corresponds to item value and database fields corresponds to item name) , and wherein the circuitry (Col 13 line 52, “multi-processor systems” processors has circuitry), causes the terminal apparatus to display (Col 2, lines 14-23, “the client module running the local model of the table auto-completion algorithm is operable to analyze a portion of the table highlighted by the user on the user interface) the extraction guide with each of the plurality of columns in the extraction guide matching in width a corresponding one of a plurality of columns in a table represented by the tabular image (Fig. 5B, the highlighted area or extraction guide defined by the user matches the columns on the tabular image data or the invoice on the right side of the window of the display screen).
Chen and Middendorf are both considered to be analogous to the claimed invention because they are in the same field of document data extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system as taught by Chen to incorporate the teachings of Middendorf wherein the extraction guide includes a plurality of columns each associating the item name and the item value with each other, and wherein the circuitry causes the terminal apparatus to display the extraction guide with each of the plurality of columns in the extraction guide matching in width a corresponding one of a plurality of columns in a table represented by the tabular image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to automatically, efficiently, and accurately acquire table data from massive amounts of documents in an enterprise (Middendorf, Col 1, lines 12-14).


Regarding Claim 9
Chen discloses the information processing system of claim 9 (Chen, Fig. 8-1 (p. 175), A simple IBM Datacap architecture).

Chen does not expressly disclose wherein the circuitry causes the terminal apparatus to further display a display component and a list of item names, the display component being used to perform an operation of changing number of rows included in the extraction guide.
Middendorf teaches wherein the circuitry (Col 13 line 52, “multi-processor systems” processors has circuitry) causes the terminal apparatus to further display (Col 2, lines 14-23, “the client module running the local model of the table auto-completion algorithm is operable to analyze a portion of the table highlighted by the user on the user interface)  a display component and a list of item names (Fig. 5B, the list of item name is on the left side of the screen which is also called the database fields, Chen also discloses that the display a list of item names in Fig. 1-5 (p. 20)), the display component being used to perform an operation of changing number of rows included in the extraction guide (Col 3, lines 1-4, “the local model has some positive examples from the initial user input (e.g., the initial coordinates determined from a portion of the table highlighted by the user on the user interface)”, Col 3, lines 11-13, “As an example, a complex table can have a plurality of items, each item containing multiple lines or rows. As seen in Fig. 5C, the highlighted areas has different number of rows, so the user has an option to change the rows of the extraction guide or highlighted area, Col 9, lines 35-40, “portion 560 of table 535, which is highlighted by the user, has five lines and, using portion 560 as an example, the local model hypothesized that the next portion (e.g., portion 570 of table 535) from where next data points can be extracted (e.g., for columns 522, 524) also has five lines.”, the pointer or cursor is the display component that can change the rows).
Chen and Middendorf are both considered to be analogous to the claimed invention because they are in the same field of document data extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system as taught by Chen to incorporate the teachings of Middendorf wherein the circuitry causes the terminal apparatus to further display a display component and a list of item names, the display component being used to perform an operation of changing number of rows included in the extraction guide. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to automatically, efficiently, and accurately acquire table data from massive amounts of documents in an enterprise (Middendorf, Col 1, lines 12-14).

Regarding Claim 17
Chen discloses the information processing method of claim 13 (Chen, Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”).

Chen does not expressly disclose receiving an operation of moving, on the tabular image, a position of a column included in the extraction guide and associating the item name and the item value with each other.
	However, Middendorf teaches receiving an operation of moving (Col 2, lines 12-13, “user selecting the user interface element displayed on the user device”), on the tabular image (Fig. 5B, document image 53) , a position of a column included in the extraction guide (Col 2, lines 14-23, “the client module running the local model of the table auto-completion algorithm is operable to analyze a portion of the table highlighted by the user on the user interface, the portion of the table highlighted by the user on the user interface defining initial coordinates on the user interface; determine a data point for each column of the database table using the initial coordinates; automatically extract data points thus determined from the table; enter the data points automatically extracted from the table into the plurality of columns of the database table”, the user highlights the portion of the table that is to be extracted so on Fig. 5B the highlighted portion 560 corresponds to the extraction guide, Col 11, lines 36-43, “the user can configure how many columns of data are to be captured from a document, what each column is to be called, what type of data each column is to capture, etc. In this example, the user only wants to capture two columns (elements 722, 724) and named them “Reference” and “Table.” These names can be given by the user to the table auto-completion algorithm as a scenario (which, in one embodiment, represents a custom project)”) and associating the item name and the item value with each other (Col 8, lines 54-56, “The client module is further operable to extract data points 562, 564 from table 535 and enter data points 562, 564 into database fields 526, 528 (315), as shown in FIG. 5B”, the database fields corresponds to item name and data points corresponds to item value, Col 8, lines 66-67, “the machine can learn what columns are (e.g., columns 522, 524), what they contain (e.g., data points 562, 564 in database fields 526, 528), what type of values (e.g., numbers, alphanumeric values, sizes, etc.), the relationships among the extracted data points, and so on”).
	Chen and Middendorf are both considered to be analogous to the claimed invention because they are in the same field of document data extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing method as taught by Chen to incorporate the teachings of Middendorf of receiving an operation of moving, on the tabular image, a position of a column included in the extraction guide and associating the item name and the item value with each other. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to automatically, efficiently, and accurately acquire table data from massive amounts of documents in an enterprise (Middendorf, Col 1, lines 12-14).

Regarding Claim 18
Chen discloses the information processing method of claim 13 (Chen, Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”), wherein the extraction guide includes a plurality of columns each associating the item name and the item value with each other, and wherein the displaying includes displaying the extraction guide with each of the plurality of columns in the extraction guide matching in width a corresponding one of a plurality of columns in a table represented by the tabular image.

Chen does not expressly disclose wherein the extraction guide includes a plurality of columns each associating the item name and the item value with each other, and wherein the displaying includes displaying the extraction guide with each of the plurality of columns in the extraction guide matching in width a corresponding one of a plurality of columns in a table represented by the tabular image.
	However, Middendorf teaches wherein the extraction guide includes a plurality of columns each associating the item name and the item value with each other (Fig. 5B, Col 2, lines 14-23, “the client module running the local model of the table auto-completion algorithm is operable to analyze a portion of the table highlighted by the user on the user interface”, the highlighted area 560 in Fig. 5B has a plurality of columns and it corresponds to the extraction guide, Col 8, lines 48-56, “the client module running the local model of the table auto-completion algorithm is operable to analyze portion 560 of table 535 highlighted by the user on user interface 500 (305) and determine, based on the initial coordinates defined by the user, that data points 562, 564 should be extracted (310). The client module is further operable to extract data points 562, 564 from table 535 and enter data points 562, 564 into database fields 526, 528 (315), as shown in FIG. 5B”, the data points corresponds to item value and database fields corresponds to item name) , and wherein the displaying (Fig. 5B) includes displaying the extraction guide with each of the plurality of columns in the extraction guide matching in width a corresponding one of a plurality of columns in a table represented by the tabular image (Fig. 5B, the highlighted area or extraction guide defined by the user matches the columns on the tabular image data or the invoice on the right side of the window of the display screen).
Chen and Middendorf are both considered to be analogous to the claimed invention because they are in the same field of document data extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing method as taught by Chen to incorporate the teachings of Middendorf wherein the extraction guide includes a plurality of columns each associating the item name and the item value with each other, and wherein the displaying includes displaying the extraction guide with each of the plurality of columns in the extraction guide matching in width a corresponding one of a plurality of columns in a table represented by the tabular image Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to automatically, efficiently, and accurately acquire table data from massive amounts of documents in an enterprise (Middendorf, Col 1, lines 12-14).

Regarding Claim 19
Chen discloses the information processing method of claim 18 (Chen, Fig. 1-1 (p.13), “Figure 1-1 Example of an overall production imaging process”), wherein the displaying includes displaying a display component and a list of item names, the display component being used to perform an operation of changing number of rows included in the extraction guide.
Chen does not expressly disclose wherein the displaying includes displaying a display component and a list of item names, the display component being used to perform an operation of changing number of rows included in the extraction guide.
Middendorf teaches wherein the displaying includes displaying a display component and a list of item names (Fig. 5B, the list of item name is on the left side of the screen which is also called the database fields, Chen also discloses that the display a list of item names in Fig. 1-5 (p. 20)), the display component being used to perform an operation of changing number of rows included in the extraction guide (Col 3, lines 1-4, “the local model has some positive examples from the initial user input (e.g., the initial coordinates determined from a portion of the table highlighted by the user on the user interface)”, Col 3, lines 11-13, “As an example, a complex table can have a plurality of items, each item containing multiple lines or rows. As seen in Fig. 5C, the highlighted areas has different number of rows, so the user has an option to change the rows of the extraction guide or highlighted area, Col 9, lines 35-40, “portion 560 of table 535, which is highlighted by the user, has five lines and, using portion 560 as an example, the local model hypothesized that the next portion (e.g., portion 570 of table 535) from where next data points can be extracted (e.g., for columns 522, 524) also has five lines.”, the pointer or cursor is the display component that can change the rows).
Chen and Middendorf are both considered to be analogous to the claimed invention because they are in the same field of document data extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing method as taught by Chen to incorporate the teachings of Middendorf wherein the displaying includes displaying a display component and a list of item names, the display component being used to perform an operation of changing number of rows included in the extraction guide. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to automatically, efficiently, and accurately acquire table data from massive amounts of documents in an enterprise (Middendorf, Col 1, lines 12-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663